Citation Nr: 0524027	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  95-24 199A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas


THE ISSUE

Entitlement to service connection for a right shoulder 
disability.

(Entitlement to specially adapted housing or a special home 
adaptation grant will be discussed in a separate decision and 
entitlement to service connection for a cervical spine 
disability, for musculoskeletal tension headaches, and for a 
disability of the right hand will also be addressed in a 
separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

K. Osborne, Senior Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 3, 
1966, and from June 20, 1966 to June 1969.

This appeal came before the Board of Veterans' Appeals 
(Board) from rating decisions of the Waco, Texas, RO.  In a 
February 1993 rating decision, the RO denied service 
connection for a right shoulder disability.  The veteran did 
not appeal that decision, and it became final.  In August 
1995, the veteran requested to reopen a claim for service 
connection for a right shoulder disability.  In rating 
decisions dated in April 1996, February 1997, and August 
1998, the RO denied reopening of the right shoulder claim.  
The veteran appealed the denial of reopening.  In a May 2000 
decision, the Board reopened the claim, and remanded it for 
the development of additional evidence.

The veteran testified at hearings held before two of the 
undersigned Veterans Law Judges in December 1999 and January 
2003.

In February 2004, the Board remanded the appeal to the RO for 
further development of the evidence and for compliance under 
the Veterans Claims Assistance Act of 2000 (VCAA).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current right shoulder disability to service or to a service-
connected disability.


CONCLUSIONS OF LAW

1.  A right shoulder disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303.

2.  A right shoulder disability is not due to a service-
connected disability.  38 C.F.R. § 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed August 1998 rating decision, a January 
1999 statement of the case (SOC), and supplemental statements 
of the case dated in August 1999 and February 2005 that 
discussed the pertinent evidence, and the laws and 
regulations related to the claim on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claim.  

In addition, in a March 2004 letter, VA's Appeals Management 
Center (AMC) notified the veteran of the evidence needed to 
substantiate his claims, and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  The veteran was also 
invited to submit additional information, and was advised 
that if he had relevant evidence in his possession, he should 
send it to VA.  See Pelegrini, supra; Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC's and notice letter dated in March 2004 
complied with the specific notice requirements of the VCAA.

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the appealed rating decision 
was dated prior to the November 2000 effective date of the 
VCAA.  In March 2004, the RO provided notice to the claimant 
regarding what information and evidence is needed to 
substantiate his claim on appeal, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit additional evidence pertinent to 
his claim.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in March 2004 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  Following the 
notice, the RO readjudicated the claim and issued a February 
2005 supplemental statement of the case.

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  Throughout this appeal 
process, VA has made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  Specifically, 
VA has associated with the claims folder the veteran's 
service medical records, outpatient treatment reports, and VA 
examination 


reports.  The veteran has not identified any additional 
evidence pertinent to his claim, not already of record and 
there are no additional records to obtain.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).


II.  Analysis

The veteran claims that he has a right shoulder disorder due 
to an injury in service.  In the alternative, he claims, in 
essence, that his service-connected low back disorder caused 
his current right shoulder disorder.  (See January 1993 
statement, and December 1999 and January 2003 Travel Board 
hearings)

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Certain chronic diseases, including arthritis, 
which become manifest to a compensable degree within the year 
after service, will be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  Disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.

The medical evidence of record shows that the veteran 
currently has a right shoulder disability.  The first 
indication of a right shoulder disability was in 1995.  
Medical examination and treatment reports from the 1970's, 
1980's and early 1990's are negative for any complaints or 
diagnosis of a right shoulder disability.  The veteran 
reported for treatment in June 1995 complaining of right 
shoulder pain.  He stated that he injured the right shoulder 
while using an exercise machine.  In October 1995, the 
veteran was diagnosed as having right shoulder impingement 
syndrome, tendonitis, bursitis, Type II-III Acromion, 
possibly chronic myofascitis on the right secondary to neck 
problems, and frozen right shoulder.  

In November 1995, the veteran had surgery on the right 
shoulder.  The postoperative diagnoses were severe adhesive 
capulitis of the right shoulder; chronic impingement syndrome 
of the right shoulder; Type II-III acromion on the right, and 
possible rotator cuff tear on the right.  As there is no 
evidence of the veteran having arthritis of the right 
shoulder within one year of the veteran's discharge from 
service, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board observes that the veteran's service medical records 
are negative for any complaints or diagnosis of a right 
shoulder disability.  May 1966 and April 1969 separation 
examination reports reveal that his upper extremities were 
normal.  During both examinations, he denied a history of a 
trick or painful shoulder.

What is missing in the instant case is medical evidence 
linking the veteran's current right shoulder disability to 
service or to a service-connected disability.  As it pertains 
to the etiology of the veteran's right shoulder disorder, the 
Board notes an examiner's June 1998 opinion to the effect 
that the veteran's right shoulder cuff problem was 
coincidental to the cervical spine problem and the lumbar 
spine problem.  The examiner went on to state that the 
veteran's right shoulder symptoms were associated with the 
shoulder cuff problem for which surgery was done in July 
1995.  The Board, in a May 2000 remand, requested that the RO 
obtain clarification regarding the etiology of the veteran's 
right shoulder disability.  

In September 2002, the veteran underwent a VA orthopedic 
examination.  The examiner stated that he reviewed the 
extensive claims file.  During the examination, the veteran 
reported that he injured his right shoulder when he was 
knocked out of a truck while in Vietnam.  The examiner noted 
that only low back pain had been documented as a [residual] 
of an acute injury.  He reported that he did not find any 
progress notes or other records which indicated a shoulder 
injury during [service].  He stated that the veteran reported 
that he reinjured his shoulder in 1994 when he was using an 
exercise machine.  The examiner noted that the veteran was 
subsequently diagnosed, in 1995, as having an impingement and 
frozen shoulder.  The examiner also noted that the veteran 
had corrective surgery of the right shoulder.  The examiner 
opined that the shoulder impingement problem was not related 
to other service-connected problems, such as his cervical 
spine.  He reported that the right shoulder disability was an 
independent problem.  

In a September 2004 addendum, the examiner reported that he 
re-reviewed the records.  He noted that there were no records 
pertaining to a right shoulder injury in service and that the 
veteran did not receive any treatment for a right shoulder 
disability.  The examiner noted that examination reports from 
the 1980's were negative for any complaints of a right 
shoulder disability.  He added:

It appears that this case boils down to the veteran's 
claim of injury with falling out of a truck versus the 
lack of any documentation in the claims file.  It 
certainly is not plausible for him to claim that the 
right shoulder injury is secondary to the low back 
condition.  I am skeptical that his shoulder received 
any significant injury when he fell out of the truck 
because of the long period of time before any complaints 
showed up in the claims file.  It appears from the 
claims file that the first complaints claiming shoulder 
injury were about in January 1993.  There is no solid 
objective evidence from which to draw a conclusion.

The September 2002 and September 2004 VA opinions indicate 
that there is no relationship between the veteran's current 
right shoulder disability and his service or service-
connected low back disability.  

The Court has offered guidance on the assessment of the 
probative value of medical opinion evidence.  The Court has 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993).  The probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support the opinion".  Further, the Board is charged with the 
duty to assess the credibility and weight given to evidence.  
Evans v. West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 
11 Vet. App. 420 (1998).  

The Board affords significant probative value to the 
September 2002 and September 2004 VA opinions of record.  The 
record does not contain competent evidence contradicting 
these opinions.  Additionally, the VA physician's, opinions 
were based on examination findings, as well as a complete 
review of the veteran's service and postservice medical 
records, and were supported by a rationale.  

The Board can assign no probative value to the veteran's 
contention that his current right shoulder disability is 
related to service, or to a service-connected low back 
disability.  While he is competent to report an in-service 
shoulder injury, and a continuity of symptomatology, he is 
not competent to offer opinions regarding medical diagnosis 
or causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Where, a veteran engaged in combat, satisfactory lay evidence 
that an injury or disease was incurred in service will be 
accepted as sufficient proof of service connection where such 
evidence is consistent with the circumstances, conditions, or 
hardships, of service.  38 U.S.C.A. § 1154(b) (West 2002).  
Notwithstanding § 1154(b), competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998).  The veteran has testified that his injury occurred 
while serving in Vietnam, it is unclear whether this was in 
combat, but that makes no difference in the outcome of this 
appeal.  Regardless of whether the injury was in combat, 
competent evidence is needed to link current disability to 
the in-service injury.

In the absence of any competent medical evidence showing that 
the veteran's current right shoulder disability was incurred 
in service, is due to a service-connected disability or that 
he had arthritis of the right shoulder within one year of his 
service discharge, the Board must conclude that the 
preponderance of the 
evidence is against the claim; the benefit-of-the doubt 
doctrine is inapplicable and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).


ORDER

Service connection for a right shoulder disability is denied



			
	Mark D. Hindin	M. Sabulsky
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
Wayne M. Braeuer
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


